Opinion by
Mb,. Chief Justice Stebbett,
This appeal is from the decree of the court below wherein the Act of June 15, 1897, P. L. 166, entitled “ An act regulating the employment of foreign born, unnaturalized male persons,” etc., was adjudged unconstitutional, because it offends against the fourteenth amendment to the constitution of the United States, and also section 1 of article 9 of our own constitution. If the court was right in declaring the act unconstitutional on either ground, it necessarily follows that there was no error in awarding the injunction against the defendants, and the decree should be affirmed.
The act in question clearly belongs to a vicious species of class legislation which too often finds its way into our statute books, and we have no doubt as to its unconstitutionality on both grounds indicated by the learned president of the court below. It has already been adjudged void by the Circuit Court of the United States of the western district of Pennsylvania.
In Fraser v. McConway & Torley Co., 6 Dist. Rep. 555, the learned circuit judge, after citing authorities directly in point, said: “ The tax is of an unusual character, and is directed against and confined to a particular class of persons. Evidently the act is intended to hinder the employment of foreign born, unnaturalized persons over twenty-one years of age. The act is hostile to and discriminates against such persons. It interposes to -the pursuit by them of their lawful avocations, obstacles to which others in like circumstances are not subjected. It imposes upon these persons burdens which are not laid upon others in the same calling and condition. The tax is an arbitrary deduction from the daily wages of a particular class of persons. The equal protection of the laws declared by the fourteenth amendment to the constitution secures to each person within the jurisdiction of a state exemption from any burdens or charges other than such as are equally laid upon all others under like circumstances: Railroad Tax Cases, 13 Fed. Rep. 722, 733.
In that case the Court said: “ Unequal exactions in every form, or under any pretence, are absolutely forbidden, and, of course, unequal taxation, for it is in that form that oppressive *197burdens are usually laid. It is idle to suggest that tlie case in hand is one of proper legislative classification. A valid classification for the purposes of taxation must have a just and reasonable basis, which, is lacking here: ” Railway Co. v. Ellis, 165 U. S. 150, 165. In the last cited case Mr. Justice Brewer said: “ It is apparent that the mere fact of classification is not sufficient to relieve a statute from the equality clause of the fourteenth amendment, and that in all cases it must appear not only that a classification has been made, but also that it is one based upoti some reasonable grounds — some difference which bears a just and proper relation to the attempted classification — and is not a mere arbitrary selection.”
The clear and convincing opinion of Judge Acheson, from which we have thus largely quoted, conclusively shows that the act of 1897, supra, cannot stand the test of the fourteenth amendment.
We think it is equally clear that the act offends against our own constitutional mandate: “ All taxes shall be uniform upon the same class of subjects,” etc. This sufficiently appears from the authorities above cited. It is very apparent from the act itself that the pretended classification of the subjects of taxation is arbitrary and illegal; but, in addition to that, it directly and intentionally discriminates against members of the same class, and creates an inequality among them.
Further comment is unnecessary. We are clearly of opinion that the conclusion reached by the court below is correct; and the decree is accordingly affirmed, and appeal dismissed at appellants’ costs.